DETAILED ACTION

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 respectively of US Patent 11,095,999.

Regarding claim 1-20,
Instant Application
US Pat 11,095,999
1. A method comprising: (a) selecting a first audio channel; (b) transmitting, from a first computing device, a first audio transmission to a second computing device using the first audio channel; (c) waiting to receive a second audio transmission containing an acknowledgment of the first audio transmission on a second audio channel; and (d) responsive to not receiving the second audio transmission, repeating (a)-(c) to select a third audio channel and transmit the first audio transmission using the third audio channel.  
1. A method comprising: (a) selecting a first audio channel from among a plurality of audio channels; (b) transmitting, from a first computing device, a first audio transmission containing data to a second computing device using the first audio channel; (c) waiting for at most a predetermined period of time to receive a second audio transmission containing an acknowledgment of the first audio transmission on a second audio channel separate from the plurality of audio channels; (d) responsive to receiving the second audio transmission, determining that the first audio transmission was successfully transmitted using the first audio channel; and (e) responsive to not receiving the second audio transmission in the predetermined period of time, repeating (a)-(c) to select a third audio channel from among the plurality of audio channels and transmit the first audio transmission using the third audio channel.  
2. The method of claim 1, further comprising repeating (a) to (d) to transmit a second audio transmission from the first computing device to the second computing device.  
3. The method of claim 1, further comprising repeating (a) to (e) to transmit a second audio transmission from the first computing device to the second computing device.  
3. The method of claim 1, wherein at least one of the first, second, and third audio channels are randomly selected from among a plurality of audio channels.  
4. The method of claim 1, wherein at least one of the first and third audio channels are randomly selected from the plurality of audio channels.  

4. The method of claim 3, further comprising, prior to (a), detecting, on a fourth audio channel separate from the plurality of audio channels, an audio transmission identifying the second computing device.  
2. The method of claim 1, further comprising, prior to (a), detecting, on a fourth audio channel separate from the plurality of audio channels and the second audio channel, an audio transmission identifying the second computing device.  
5. The method of claim 3, wherein the plurality of audio channels includes at least 5 audio channels.  
5. The method of claim 1, wherein the plurality of audio channels includes at least 5 audio channels.  

6. The method of claim 1, wherein each of the first, second, and third audio channels comprise a range of frequencies with a predetermined bandwidth.  
6. The method of claim 1, wherein each of the plurality of audio channels and the second audio channel comprise a range of frequencies with a predetermined bandwidth.  
7. The method of claim 6, wherein each of the first, second, and third audio channels and the second audio channel has a bandwidth of 1 kHz.  
7. The method of claim 6, wherein each of the plurality of audio channels and the second audio channel has a bandwidth of 1 kHz.  
8. The method of claim 6, wherein each of the first, second, and third audio channels is separated by a predetermined frequency band.  
8. The method of claim 6, wherein each of the plurality of audio channels is separated by a predetermined frequency band.  
9. The method of claim 8, wherein each of the first, second, and third audio channels is separated by a 1 kHz frequency band.  
9. The method of claim 8, wherein each of the plurality of audio channels is separated by a 1 kHz frequency band.  
10. The method of claim 6, wherein the first, second, and third audio channels are contained within a range of 9.5-18.5 kHz.  
10. The method of claim 6, wherein the plurality of audio channels and the second audio channel are contained within a range of 9.5-18.5 kHz.  
11. The method of claim 1, further comprising, responsive to not receiving the second audio transmission, storing an indication that the first audio channel should not be used for audio transmissions for a predetermined period of time.  
11. The method of claim 1, further comprising, responsive to not receiving the second audio transmission in the predetermined period of time, storing an indication that the first audio channel should not be used for audio transmissions for a second predetermined period of time.  
12. A system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to:(a) select a first audio channel; (b) transmit, from a first computing device, a first audio transmission to a second computing device using the first audio channel; (c) wait to receive a second audio transmission containing an acknowledgment of the first audio transmission on a second audio channel; and (d) responsive to not receiving the second audio transmission, repeat (a)-(c) to select a third audio channel and transmit the first audio transmission using the third audio channel.  
12. A system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: (a) select a first audio channel from among a plurality of audio channels;   (b) transmit, from a first computing device, a first audio transmission containing data to a second computing device using the first audio channel; (c) wait for at most a predetermined period of time to receive a second audio transmission containing an acknowledgment of the first audio transmission on a second audio channel separate from the plurality of audio channels; (d) responsive to receiving the second audio transmission, determine that the first audio transmission was successfully transmitted using the first audio channel; and (e) responsive to not receiving the second audio transmission in the predetermined period of time, repeat (a)-(c) to select a third audio channel from among the plurality of audio channels and transmit the first audio transmission using the third audio channel.  
13. The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to repeat (a) to (d) to transmit a second audio transmission from the first computing device to the second computing device.  
14. The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to repeat (a) to (e) to transmit a second audio transmission from the first computing device to the second computing device.  
14. The system of claim 12, wherein at least one of the first, second, and third audio channels are randomly selected from among a plurality of audio channels.  
15. The system of claim 12, wherein at least one of the first and third audio channels are randomly selected from the plurality of audio channels.  
15. The system of claim 14, wherein the instructions, when executed by the processor, further cause the processor to, prior to (a), detect, on a fourth audio channel separate from the plurality of audio channels, an audio transmission identifying the second computing device.  
13. The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to, prior to (a), detect, on a fourth audio channel separate from the plurality of audio channels and the second audio channel, an audio transmission identifying the second computing device.  
16. The system of claim 12, wherein each of the first, second, and third audio channels comprise a range of frequencies with a predetermined bandwidth.  
16. The system of claim 12, wherein each of the plurality of audio channels and the second audio channel comprise a range of frequencies with a predetermined bandwidth.  
17. The system of claim 16, wherein each of the first, second, and third audio channels is separated by a predetermined frequency band.  
17. The system of claim 16, wherein each of the plurality of audio channels is separated by a predetermined frequency band.  
18. The system of claim 17, wherein each of the first, second, and third audio channels is separated by a 1 kHz frequency band and has a bandwidth of 1 kHz.  
18. The system of claim 17, wherein each of the plurality of audio channels is separated by a 1 kHz frequency band and wherein each of the plurality of audio channels and the second audio channel has a bandwidth of 1 kHz.  
19. The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to, responsive to not receiving the second audio transmission, store an indication that the first audio channel should not be used for audio transmissions for a predetermined period of time.  
19. The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to, responsive to not receiving the second audio transmission in the predetermined period of time, store an indication that the first audio channel should not be used for audio transmissions for a second predetermined period of time.  
20. A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: (a) select a first audio channel; (b) transmit, from a first computing device, a first audio transmission to a second computing device using the first audio channel; (c) wait to receive a second audio transmission containing an acknowledgment of the first audio transmission on a second audio channel; and (d) responsive to not receiving the second audio transmission, repeat (a)-(c) to select a third audio channel and transmit the first audio transmission using the third audio channel.  
20. A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to:(a) select a first audio channel from among a plurality of audio channels; (b) transmit, from a first computing device, a first audio transmission containing data to a second computing device using the first audio channel; (c) wait for at most a predetermined period of time to receive a second audio transmission containing an acknowledgment of the first audio transmission on a second audio channel separate from the plurality of audio channels; (d) responsive to receiving the second audio transmission, determine that the first audio transmission was successfully transmitted using the first audio channel; and (e) responsive to not receiving the second audio transmission in the predetermined period of time, repeat (a)-(c) to select a third audio channel from among the plurality of audio channels and transmit the first audio transmission using the third audio channel.  


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the claims of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654